Citation Nr: 0603449	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  02-14 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for an earlier effective date for the grant of 
service connection for Meniere's disease with endolymphatic 
hydrops, bilateral defective hearing, and tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
January 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
St. Petersburg, Florida, which concluded that new and 
material evidence had not been received to reopen the claim 
for an earlier effective date for the grant of service 
connection for Meniere's disease with endolymphatic hydrops, 
bilateral defective hearing, and tinnitus.

The Board initially reviewed the appeal in March 2004, at 
which time, the Board remanded the matter to the RO via the 
Appeals Management Center (AMC) to address some procedural 
matters.  A review of the claims file indicates that these 
matters have been addressed, enabling the Board to proceed 
with its review.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claim; all reasonable development necessary for 
the disposition of the appeal of this claim has been 
completed.

2.  On September 21, 1995, the RO received by facsimile 
transmission, an application to reopen the claim for service 
connection for hearing loss on the basis of new and material 
evidence, and in June 1996, the RO granted service connection 
for Meniere's disease with endolymphatic hydrops, bilateral 
defective hearing and tinnitus on appeal, and assigned an 
initial 100 percent disability evaluation effective September 
21, 1995, the date of receipt of the claim.

3.  The veteran appealed the June 1996 rating decision to the 
Board; the Board in October 2000 denied the veteran's appeal 
for an earlier effective date for service connection for 
Ménière's disease with endolymphatic hydrops, bilateral 
defective hearing, and tinnitus, prior to September 21, 1995, 
and the veteran did not appeal the Board's decision.

4.  In March 2001, the veteran submitted an application to 
reopen a claim for an effective date for the grant of service 
connection for Meniere's disease with endolymphatic hydrops, 
bilateral defective hearing and tinnitus, prior to 
September 21, 1995.

5.  The evidence received since the October 2000 Board 
decision pertinent to the claim for an earlier effective date 
for grant of service connection for Meniere's disease does 
not bear directly and substantially on the specific matter 
under consideration and is cumulative and redundant in part; 
it is not by itself or in combination with other evidence, so 
significant that it must be considered in order to finally 
decide the merits of the claim.
 

CONCLUSIONS OF LAW

1.  The October 2000 Board decision that denied an effective 
date for the grant of service connection for Meniere's 
disease with endolymphatic hydrops, bilateral defective 
hearing, and tinnitus, prior to September 21, 1995, is final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).

2.  Evidence received since the October 2000 Board decision 
denying an effective date for the grant of service connection 
for Meniere's disease with endolymphatic hydrops, bilateral 
defective hearing, and tinnitus, prior to September 21, 1995, 
is not new and material; accordingly, the claim for an 
earlier effective date is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156 (2001).                 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The Board finds that the RO has obtained or made reasonable 
efforts to obtain all records or other evidence that might be 
relevant to the appellant's claim, and the appellant has not 
identified any additional records or other evidence that has 
not been obtained pertaining to the assignment of an 
effective date for the grant of service connection for 
Meniere's disease with endolymphatic hydrops, bilateral 
defective hearing, and tinnitus.  

The Board further notes that the enactment of the VCAA has no 
material effect on adjudication of this claim for an earlier 
effective date.  The law, not the evidence, controls the 
outcome of this appeal.  Sabonis, supra.  In Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001), the United States Court of 
Appeals for Veterans Claims (Court) held that the enactment 
of the VCAA does not affect matters on appeal when the 
question is one limited to statutory interpretation.  

Moreover, under 38 U.S.C. § 5103(a), the Department of 
Veterans Affairs (VA) is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim where that claim cannot be substantiated because there 
is no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  
VAOPGCPREC 2-2004.  Under 38 U.S.C. § 5103A, VA is not 
required to assist a claimant in developing evidence to 
substantiate a claim where there is no reasonable possibility 
that such aid could substantiate the claim because there is 
no legal basis for the claim or because undisputed facts 
render the claimant ineligible for the claimed benefit.  Id. 



Law and Regulations

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.104(a) (2003); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the Court 
held that in order to reopen a previously and finally 
disallowed claim there must be new and material evidence 
presented or secured since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  

If new and material evidence has been received with respect 
to a claim, which has become final, then the claim is 
reopened and decided on a de novo basis.  38 U.S.C.A. § 5108 
(West 2002).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).

The effective date of an evaluation and award of compensation 
on an original claim for compensation will be the day 
following separation from active duty service or the date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, date of receipt of claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(b)(2) 
(2005).

The effective date of an evaluation and award of compensation 
after a final disallowance will be the date of receipt of the 
claim or the date entitlement arose, whichever is later, 
except as otherwise provided.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(q)(1)(ii).

Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, service personnel records, his contentions, as 
presented in hearing testimony, written statements, and 
argument, rating decisions, Board decisions, VA records for 
treatment, VA examination reports, and various private 
medical records/reports.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The Board will summarize 
the relevant evidence where appropriate, and the Board's 
analysis below will focus specifically on what the evidence 
shows, or fails to show, on the claim.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the claimant).

It is essential to note at the outset that the veteran does 
not dispute when VA received his original claim for service 
connection or when VA received subsequent applications to 
reopen his claims for service connection.

The procedural history of this matter is quite lengthy. The 
initial rating decision pertaining to the veteran's service-
connected Meniere's disease with endolymphatic hydrops, 
bilateral defective hearing, and tinnitus occurred in March 
1967.  Within that rating decision, the RO denied service 
connection for bilateral hearing loss, as the veteran's 
hearing was found to be within normal limits at the time of a 
February 1967 VA audiological examination.  The veteran did 
not appeal within one year of receiving notice of that 
decision, and thus, that decision became final.  See 
38 U.S.C.A. § 7105(b)(1),(c) (West 1991); 38 C.F.R. §§ 
20.302, 20.1103 (1999).

Thereafter, the veteran attempted to reopen his claim and a 
January 1981 rating decision continued the previous denial of 
service connection for hearing loss; the RO did not consider 
service connection for Meniere's disease as part of his 
claim. The veteran appealed the decision and a March 1982 
Board decision denied service connection for hearing loss.  
That decision is final.  See 38 U.S.C.A. § 4004(b) (1982); 38 
C.F.R. § 19.104 (1981).

Subsequently, the veteran attempted to reopen his claim and 
in a February 1984 rating decision, the RO denied service 
connection for both hearing loss and Meniere's disease.  The 
veteran appealed the decision and in December 1986, the Board 
denied service connection for hearing loss and Meniere's 
disease.  That decision is likewise final.  38 U.S.C.A. 
§ 4004(b) (1982); 38 C.F.R. § 19.104 (1983).

On September 21, 1995, the RO received by facsimile 
transmission, another application to reopen the claim for 
service connection for hearing loss on the basis of new and 
material evidence.  By a June 1996 rating decision, the RO 
granted service connection for Meniere's disease with 
endolymphatic hydrops, bilateral defective hearing and 
tinnitus on appeal, assigning an initial 100 percent 
disability evaluation effective September 21, 1995, the date 
of receipt of the claim.  The veteran moved for 
reconsideration of the Board's decision of December 3, 1996, 
which the Board denied in June 1997.  The veteran also 
appealed the June 1996 rating decision, expressing 
disagreement with the effective date of service connection 
and asserting clear and unmistakable error (CUE) in the 
Board's decisions of December 3, 1986 and the RO's decision 
of January 22, 1981.  In two October 2000 decisions, the 
Board addressed the allegations of CUE and an earlier 
effective date separately; the Board denied both claims.  The 
veteran did not appeal either decision and both are final.  
38 U.S.C.A. § 7104(b) (West 1991); 38 C.F.R. § 20.1100 
(2000).

At the time of the June 1996 rating decision the pertinent 
evidence of record was a facsimile transmission received by 
the RO on September 21, 1995 and a letter received by former 
Senator Jesse Helms dated in October 1995.  The September 21, 
1995 fax cover sheet provided the appellant's name, Social 
Security number, and VA claim number, and stated in pertinent 
part, "I have obtained additional significant information 
regarding my hearing loss that I want to present to the 
Appeals Board...Please advise me how to proceed with this 
matter as soon as possible."  The letter from Senator Helms 
had a facsimile transmission from the appellant attached.  
The facsimile transmission, also dated in October 1995, 
states that the Fayetteville VA Hospital told the veteran to 
contact the VA Regional Hospital to reopen his claim.  It 
also states that he faxed the RO on September 21st and again 
on October 10th, without receiving a response.

Since the June 1996 rating decision and after his application 
to reopen his claim for an earlier effective date in March 
2001, the following evidence was associated with the claims 
file:  travel Board testimony from June 2003, numerous 
letters from the veteran, a hospital summary dated in 
September 1980, ENT (ears, nose, & throat) outpatient notes 
from June 1981, a letter from VA's New York Harbor Health 
Care System, and VA outpatient notes from July 2001.  A 
review of the evidence indicates that some items are new, but 
none of the evidence is material to the issue of the 
effective date for Meniere's disease with endolymphatic 
hydrops, bilateral defective hearing, and tinnitus.  In the 
veteran's numerous letters, he asserts that in 1980, he sent 
a carbon copy of a hospital summary from St. Albans Naval 
Hospital to the RO.  The summary, he contends, is dated 
before he left active service and shows that he complained of 
vertigo a few days prior to his discharge.  He also asserts 
that he submitted a summary from Dr. H.S. and several other 
documents.  He states that the RO lost these items and they 
were not considered by the Board.  The veteran made the same 
assertions when he testified before the Board.  The effective 
date of an evaluation and award of compensation after a final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is later, except as 
otherwise provided.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(q)(1)(ii).  The hospital summary, which indicates the 
veteran was admitted for severe vertigo in September 1980, is 
not relevant to the assignment of an effective date for 
service connection because it has no impact on when the 
veteran's claim to reopen was received.  It is accepted that 
his disability is of service origin.  Likewise, the VA 
outpatient notes from 1981 and 2001, and the letter from New 
York Harbor Health Care System are not pertinent since they 
have no bearing on the date the veteran's claim to reopen 
service connection was received.  The June 1996 decision 
assigning the effective date in question is final as a matter 
of law.  The effective date cannot be earlier than September 
21, 1995, when the current application to reopen the 
assignment of an effective date for service connection of 
Meniere's disease with endolymphatic hydrops, bilateral 
defective hearing, and tinnitus was received; the additional 
evidence in support of that claim was not  received until 
March 2001 or later.  

The law, not the evidence, is dispositive of the outcome of 
this case.  As a matter of law, there is no entitlement to an 
effective date prior to September 21, 1995, for the grant of 
service connection for Meniere's disease with endolymphatic 
hydrops, bilateral defective hearing, and tinnitus.  Thus, 
the claim for an earlier effective date is not reopened and 
the appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

New and material evidence has not been received to reopen the 
claim for an effective date for the grant of service 
connection for Meniere's disease with endolymphatic hydrops, 
bilateral defective hearing, and tinnitus prior to 
September 21, 1995; the appeal is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


